Exhibit 10

PERSONAL USE OF NON-COMMERCIAL AIRCRAFT

Genworth Financial, Inc. (the “Company”) will employ two types of non-commercial
air travel:

 

  1. Use of a fractionally owned Company aircraft or similar aircraft; and

  2. Chartered flights.

The non-commercial air travel options described above are generally intended for
business-related travel by the Company’s Chief Executive Officer (the “CEO”) and
its other executive officers. The CEO and other executive officers are not
permitted to use fractionally owned Company aircraft for personal travel, other
than travel incidental to Company-related business or travel for a family
emergency, as described below.

Permitted Incidental Personal Use of Non-Commercial Air Travel

The following types of personal use of non-commercial air travel are permitted
and will be imputed as taxable income (described below under “Calculating
Personal Use Costs”):

 

  1. An executive officer, while traveling on Company business, is accompanied
by a spouse, other family members, and/or other non-business-related guests.

 

  2. An executive officer makes an additional stop/leg for personal reasons
while traveling on Company business; provided, however, that the “Aggregate
Incremental Costs” (defined below) associated with any such personal stop/leg
may not exceed $50,000 for any executive officer in a calendar year; and
provided further, that the aggregate incremental cost for all executive officers
does not exceed $250,000 in a calendar year.

 

  3. An executive officer uses Company-provided non-commercial aircraft for a
family emergency.

The Management Development and Compensation Committee (the “Committee”) of the
Company’s Board of Directors has approved any such personal use by the CEO. Any
personal use by other executive officers is subject to approval by the CEO prior
to the executive officer’s travel. The Committee will review the CEO’s and
executive officers’ personal use on an annual basis.

Charter Booking Service for Personal Travel

The CEO and other executive officers are not permitted to use fractionally owned
Company aircraft for personal travel, other than incidental to Company-related
business or for a family emergency, as described above.

The CEO is permitted to use the Company’s booking agent to arrange for personal
chartered flights. The CEO will pay for the costs of any such personal chartered
flights, and the Company will pay for the booking fees and/or fixed-costs
related to providing the charter booking service through the Company’s booking
agent.

The Committee has approved any such payments by the Company to its booking agent
as compensation to the CEO.



--------------------------------------------------------------------------------

Calculating Personal Use Costs

Personal use of non-commercial travel will be calculated and reported in
accordance with SEC disclosure requirements, which as of the date of the
adoption of this policy require the disclosure of perquisites and personal
benefits on the basis of the “Aggregate Incremental Cost” to the Company. For
the purposes of this computation, Genworth defines “Aggregate Incremental Cost”
for personal use of non-commercial air travel as any direct operating costs to
the Company attributable to the personal use, plus the cost to the Company of
any tax deduction disallowance due to the personal use. In the case of personal
use of fractionally owned Company aircraft, the direct operating costs would
include: occupied hourly charge, fuel surcharge, Federal excise tax, landing,
hangar and other airport fees, specialized catering fees, customs/immigration
fees, ground transportation fees, passenger fees, and any flight-specific
insurance costs. In light of the fact that the fractionally owned Company
aircraft are used primarily for business travel, the direct operating costs
would exclude the following: monthly management fees, non-flight-specific
insurance costs, purchase costs/depreciation.

The value of personal use of non-commercial air travel pursuant to this policy
will be imputed as taxable income on a quarterly basis for the executive officer
and will be calculated and reported in accordance with IRS requirements, which
as of the date of the adoption of this policy, is based on the current per-mile
Standard Industry Fare Level (“SIFL”) rates established by the Department of
Transportation. No tax gross ups will be paid in connection with any personal
use by the CEO or other executive officers.